Exhibit 99.1 Exterran Holdings and Exterran Partners Report Third-Quarter 2011 Results HOUSTON, Nov. 3, 2011 – Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) today reported financial results for the third quarter 2011. Exterran Holdings, Inc. Financial Results Net loss from continuing operations attributable to Exterran stockholders for the third quarter 2011 was $30.4 million, or $0.48 per diluted share, excluding pretax charges totaling $201.7 million, including a $196.1 million non-cash goodwill impairment charge related to our fabrication and aftermarket services businesses, a $2.9 million restructuring charge and a $2.3 million non-cash long-lived asset impairment.Net loss from continuing operations attributable to Exterran stockholders, excluding charges, for the second quarter 2011 was $26.3 million, or $0.42 per diluted share.Net loss from continuing operations attributable to Exterran stockholders, excluding charges, for the third quarter 2010 was $15.2 million, or $0.25 per diluted share. Exterran Holdings reported a net loss attributable to Exterran stockholders for the third quarter 2011 of $216.0 million, or $3.44 per diluted share, compared to a net loss attributable to Exterran stockholders for the second quarter 2011 of $28.0 million, or $0.45 per diluted share, and a net loss attributable to Exterran stockholders for the third quarter 2010 of $18.0 million, or $0.29 per diluted share.Net loss from continuing operations attributable to Exterran stockholders for the third quarter 2011 included a non-cash pretax foreign currency loss of $14.9 million stemming primarily from the decline in the value of the Brazilian Real against the U.S. Dollar related to the re-measurement of our Brazil subsidiary’s U.S. dollar denominated inter-company debt.The goodwill and long-lived asset impairment charges and foreign currency loss do not impact our cash flows, liquidity position, or compliance with debt covenants. Revenue was $704.5 million for the third quarter 2011, compared to $657.6 million for the second quarter 2011 and $625.6 million for the third quarter 2010.EBITDA, as adjusted (as defined below), was $99.7 million for the third quarter 2011, compared to $84.2 million for the second quarter 2011 and $104.6 million for the third quarter 2010. “Exterran Holdings’ third-quarter financial results included our highest level of quarterly revenues in more than two years and increased gross margin dollars on a sequential basis.In North America, demand for our products and services remained solid particularly in liquids rich and shale gas areas and we continue to see strong bookings in our production and processing fabrication business lines.In international markets, booking levels remained relatively low although new business activities are encouraging,” said Brad Childers, Exterran Holdings’ Interim President and Chief Executive Officer. 1 Profit Improvement Program As an initial step in implementing a profit improvement plan, Exterran Holdings is implementing a workforce cost reduction program across all of its business segments.A vast majority of the identified workforce reductions are expected to be completed in the fourth quarter 2011. Exterran Holdings is expected to generate annual savings from the workforce cost reduction program of approximately $20 million to $25 million with approximately $10 million to $15 million of those savings within selling, general and administrative expense.Restructuring charges of $2.9 million were incurred during the third quarter 2011 related to consulting services and termination benefits.Exterran Holdings is expected to incur additional charges with respect to the cost reduction program of approximately $11 million to $14 million in the fourth quarter 2011 and into 2012. Exterran Partners, L.P. Financial Results Exterran Partners reported revenue of $84.4 million for the third quarter 2011, compared to $71.8 million for the second quarter 2011 and $62.7 million for the third quarter 2010.Net income was $3.3 million for the third quarter 2011, or $0.06 per diluted limited partner unit, compared to net loss of $1.9 million, or $0.08 per diluted limited partner unit, for the second quarter 2011, and net income of $0.1 million, or a loss of $0.01 per diluted limited partner unit, for the third quarter 2010. Exterran Partners’ EBITDA, as further adjusted (as defined below), totaled $38.6 million for the third quarter 2011, compared to $32.0 million for the second quarter 2011 and $28.0 million for the third quarter 2010.Distributable cash flow (as defined below) totaled $25.7 million for the third quarter 2011, compared to $19.0 million for the second quarter 2011 and $19.3 million for the third quarter 2010. Exterran Partners’ performance included increased operating horsepower during the quarter and a full-quarter contribution from the June 2011 acquisition of compression and processing assets from Exterran Holdings.The cash distribution was increased for the fifth consecutive quarter and distributable cash flow covered distributions by 1.33 times. “We remain committed to growing the partnership through acquisitions and organic growth and increasing distributions to unitholders over time,” said Gordon Hall, Chairman of the Board of Exterran Holdings. For the third quarter of 2011, Exterran Partners’ quarterly cash distribution will be $0.4875 per limited partner unit, or $1.95 per limited partner unit on an annualized basis. The third-quarter 2011 distribution is $0.005 higher than the second-quarter 2011 distribution of $0.4825 per limited partner unit and $0.02 higher than the third-quarter 2010 distribution of $0.4675 per limited partner unit. 2 The cash distribution Exterran Holdings will receive for the third quarter 2011 based upon its limited partner and general partner interests in Exterran Partners is approximately $7.2 million. Conference Call Details Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) announce the following schedule and teleconference information for their third-quarter 2011 earnings release: · Teleconference: Thursday, Nov. 3, 2011 at 11:00 a.m. Eastern Time, 10:00 a.m. Central Time.To access the call, United States and Canadian participants should dial 800-446-1671.International participants should dial +1-847-413-3362 at least 10 minutes before the scheduled start time.Please reference Exterran conference call number 30897020. · Live Webcast: The webcast will be available in listen-only mode via the companies’ website: www.exterran.com. · Webcast Replay: For those unable to participate, a replay will be available from 2:00 p.m. Eastern Time on Thursday, Nov. 3, 2011, until 2:00 p.m. Eastern Time on Thursday, Nov. 10, 2011. To listen to the replay, please dial 888-843-7419 in the United States and Canada, or +1-630-652-3042 internationally, and enter access code 30897020#. ***** With respect to Exterran Holdings, EBITDA, as adjusted, a non-GAAP measure, is defined as income (loss) from continuing operations plus income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, non-cash gains or losses from foreign currency exchange rate changes recorded on intercompany obligations, merger and integration expenses, restructuring charges and other charges.In the third quarter of 2011, the definition of EBITDA, as adjusted was revised to add back non-cash gains or losses from foreign currency exchange rate changes recorded on intercompany obligations. This adjustment was made as management uses the resulting EBITDA, as adjusted as a supplemental measure to review current period operating performance. In addition, this adjustment is similar to the EBITDA definition used for credit facility covenant calculations.This change was also made to prior periods included herein for comparative purposes. With respect to Exterran Partners, EBITDA, as further adjusted, a non-GAAP measure, is defined as net income (loss) plus income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, other charges, and non-cash selling, general and administrative (“SG&A”) costs and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the omnibus agreement to which Exterran Holdings and Exterran Partners are parties (the “Omnibus Agreement”), which amounts are treated as capital contributions from Exterran Holdings for accounting purposes. 3 With respect to Exterran Partners, distributable cash flow, a non-GAAP measure, is defined as net income (loss) plus depreciation and amortization expense, impairment charges, non-cash SG&A costs, interest expense and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes, less cash interest expense (excluding amortization of deferred financing fees and costs incurred to early terminate interest rate swaps) and maintenance capital expenditures, and excluding gains/losses on asset sales and other charges. With respect to Exterran Holdings, Gross Margin, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense). With respect to Exterran Partners, Gross Margin, as adjusted, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense) plus any amounts by which cost of sales are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes. About Exterran Holdings and Exterran Partners Exterran Holdings, Inc. is a global market leader in full service natural gas compression and a premier provider of operations, maintenance, service and equipment for oil and gas production, processing and transportation applications.Exterran Holdings serves customers across the energy spectrum—from producers to transporters to processors to storage owners.Headquartered in Houston, Texas, Exterran has more than 10,000 employees and operates in approximately 30 countries. Exterran Partners, L.P. provides natural gas contract operations services to customers throughout the United States.Exterran Holdings owns an equity interest in Exterran Partners. For more information, visit www.exterran.com. Forward-Looking Statements All statements in this release (and oral statements made regarding the subjects of this release) other than historical facts are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and factors, many of which are outside the control of Exterran Holdings and Exterran Partners (the “Companies”), which could cause actual results to differ materially from such statements. Forward-looking information includes, but is not limited to: the Companies’ operational and financial strategies and ability to successfully effect those strategies; the Companies’ expected future capital expenditures; the Companies’ expectations regarding future economic and market conditions; the Companies’ financial and operational outlook and ability to fulfill that outlook; demand for the Companies’ products and services and growth opportunities for those products and services; statements related to the workforce cost reduction program, including expected savings, restructuring charges and timing; Exterran Holdings’ intention to continue to offer the balance of its U.S. contract operations business to Exterran Partners; and Exterran Partners’ commitment to growing and increasing distributions. 4 While the Companies believe that the assumptions concerning future events are reasonable, they caution that there are inherent difficulties in predicting certain important factors that could impact the future performance or results of their business.Among the factors that could cause results to differ materially from those indicated by such forward-looking statements are: local, regional, national and international economic conditions and the impact they may have on the Companies and their customers; changes in tax laws that impact master limited partnerships; conditions in the oil and gas industry, including a sustained decrease in the level of supply or demand for oil and natural gas and the impact on the price of oil and natural gas; Exterran Holdings’ ability to timely and cost-effectively execute larger projects; changes in political or economic conditions in key operating markets, including international markets; changes in safety, health, environmental and other regulations; and, as to each of the Companies, the performance of the other entity. These forward-looking statements are also affected by the risk factors, forward-looking statements and challenges and uncertainties described in Exterran Holdings’ Annual Report on Form 10-K for the year ended December 31, 2010, Exterran Partners’ Annual Report on Form 10-K for the year ended December 31, 2010, and those set forth from time to time in the Companies’ filings with the Securities and Exchange Commission, which are currently available at www.exterran.com.Except as required by law, the Companies expressly disclaim any intention or obligation to revise or update any forward-looking statements whether as a result of new information, future events or otherwise. Exterran Contact Information: Investors: David Oatman (281) 836-7035 Media: Susan Moore (281) 836-7398 SOURCE: Exterran Holdings, Inc. and Exterran Partners, L.P. 5 EXTERRAN HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended September 30, June 30, September 30, Revenues: North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Costs and expenses: Cost of sales (excluding depreciation and amortization expense): North America contract operations International contract operations Aftermarket services Fabrication Selling, general and administrative Depreciation and amortization Long-lived asset impairment Restructuring charges - - Goodwill impairment - - Interest expense Equity in loss of non-consolidated affiliates - - Other (income) expense, net ) ) Loss before income taxes ) ) ) Benefit from income taxes ) ) ) Loss from continuing operations ) ) ) Loss from discontinued operations, net of tax ) ) ) Net loss ) ) ) Less: Net (income) loss attributable to the noncontrolling interest ) Net loss attributable to Exterran stockholders $ ) $ ) $ ) Basic loss per common share: Loss from continuing operations attributable to Exterran stockholders $ ) $ ) $ ) Loss from discontinued operations attributable to Exterran stockholders ) ) ) Net loss attributable to Exterran stockholders $ ) $ ) $ ) Diluted loss per common share: Loss from continuing operations attributable to Exterran stockholders $ ) $ ) $ ) Loss from discontinued operations attributable to Exterran stockholders ) ) ) Net loss attributable to Exterran stockholders $ ) $ ) $ ) Weighted average common and equivalent shares outstanding: Basic Diluted Loss attributable to Exterran stockholders: Loss from continuing operations attributable to Exterran stockholders $ ) $ ) $ ) Loss from discontinued operations, net of tax ) ) ) Loss attributable to Exterran stockholders $ ) $ ) $ ) 6 EXTERRAN HOLDINGS, INC. UNAUDITED SUPPLEMENTAL INFORMATION (In thousands, except percentages) Three Months Ended September 30, June 30, September 30, Revenues: North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Total $ $ $ Gross Margin (1): North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Total $ $ $ Selling, General and Administrative $ $ $ % of Revenues 13
